            Case 1:18-cv-08436-JPC Document 65 Filed 10/20/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK

URBAN COMMONS LLC,

                Plaintiff,

v.                                                     Case No. 18-CV-8436 (JPC)

NAUTILUS INSURANCE COMPANY,

                Defendant.

     PARTIES’ JOINT LETTER UPDATING COURT ON STATUS OF THE CASE

       Plaintiff, Urban Commons LLC (“Urban Commons” or “Plaintiff”) and Defendant,

Nautilus Insurance Co. (“Nautilus” or “Defendant”), by and through their respective counsel,

respectfully submit this joint letter updating the court on the status of the case pursuant to the

Court’s October 6, 2020 Notice of Reassignment (ECF No. 62).

       1.       NAMES OF COUNSEL AND CURRENT CONTACT INFORMATION

Counsel for Plaintiff Urban Commons LLC             Counsel for Defendant Nautilus Ins. Co.
      Gary Thompson (Member, SDNY)                        Sina Bahadoran (admitted PHV
      Kristin Davis (admitted pro hac vice)               12/10/18)
      THOMPSON HAMMERMAN DAVIS                            Clyde & Co US LLP
      LLP                                                 1221 Brickell Ave.
      1015 15th Street NW, Suite 600                      Suite 1600
      Washington, DC 20005                                Miami, FL 33131
      (202) 256-9910                                      (305) 446-2646
      gthopmson@thompsonhd.com                            Sina.bahadoran@clydeco.us
      kdavis@thompsonhd.com
                                                            Scott W. Schwartz
                                                            New York Bar No.: 4824314
                                                            CLYDE & CO US LLP
                                                            The Chrysler Building
                                                            405 Lexington Avenue, 16th Floor
                                                            New York, New York 10174
                                                            T: 212.710.3900




                                                      1
            Case 1:18-cv-08436-JPC Document 65 Filed 10/20/20 Page 2 of 6




       2.       BRIEF STATEMENT OF THE CASE AND DEFENSES

       Urban Commons alleges that Nautilus failed to honor its insurance payment obligations

for significant mold-related losses caused by Hurricane Irma at the Ramada Inn in Hialeah,

Florida. Urban Commons alleges that it has met all policy conditions, and there are no

applicable exclusions to coverage.

       Nautilus contends that Urban Commons is not entitled to coverage under its policy

because (1) the policy requires that a “Certified Industrial Hygienist” recommend mold clean-up,

and the company Urban Commons hired was not properly certified; and (2) Urban Commons

converted a portion of the hotel into a college dorm without notifying Nautilus as required under

the policy. Further, even assuming Urban Commons complied with the policy, Nautilus

maintains that the amounts sought by Urban Commons are inflated as the policy does not cover

mold that existed prior to the retroactive date. Finally, Nautilus contends that based on a pro-rata

allocation between the Nautilus policy and Urban Common’s all-risk policy, Nautilus can only

be responsible for 4.76% of mold damage beyond the first $1,375,000 in damages.

       3.       JURISDICTION AND VENUE

       This court has original subject matter jurisdiction under 28 U.S.C. § 1332 because the

matter in controversy exceeds the sum of $75,000, exclusive of interest and costs, and because

the controversy is between citizens of different states. Urban Commons is a limited liability

company, organized under the laws of the State of California, with its principal place of business

in the State of California. Urban Commons has twelve individual members, each who is a

resident of California. See Dkt. 32. Nautilus is an insurance company incorporated in the State

of Arizona and has its principal place of business in Arizona. The citizenship of each member of




                                                     2
            Case 1:18-cv-08436-JPC Document 65 Filed 10/20/20 Page 3 of 6




Urban Commons is diverse from the Defendant’s citizenship and principal place of business (i.e.,

the members of Urban Commons are not citizens of and do not reside in Arizona).

       Venue is proper in this court because the insurance policy at issue applies New York law

and provides for venue in the courts of New York (state and federal), and venue for these claims

is proper in this district pursuant to 28 U.S.C. § 1391(a) and (c).

       4.       DEADLINES, DUE DATES, AND/OR CUT-OFF DATES

       The current case management plan deadlines are set forth below.

                               Case Event                       Proposed Deadline

              Status Conference                             February 3, 2021

              Fact Discovery                                February 1, 2021

              Depositions Completed                         February 1, 2021

              Expert Discovery (including expert            March 11, 2021
              depositions)
              Plaintiff’s Expert Disclosures                January 29, 2021

              Defendant’s Expert Disclosures                February 26, 2021

              Ready for Trial                               May 5, 2021



       5.       PREVIOUSLY SCHEDULED CONFERENCE DATES

       The current status hearing is scheduled for February 3, 2021 at 10:00 am by

teleconference per Court Order [Dkt. 64], adopting the jointly proposed amended scheduling

order. There are no matters on the agenda for the status hearing, aside from the status of

discovery and the litigation generally.

       6.       OUTSTANDING MOTIONS

       There are no outstanding motions.


                                                      3
             Case 1:18-cv-08436-JPC Document 65 Filed 10/20/20 Page 4 of 6




        7.       PENDING APPEALS

        There are no pending appeals.

        8.       DISCOVERY STATEMENT

        The parties have exchanged and answered document requests, interrogatories, and

requests for admission. The parties have exchanged production deficiency letters; Urban

Commons has answered Nautilus’s letter but awaits a response from Nautilus to its May 6, 2020

deficiency letter. Urban Commons has discussed scheduling depositions, but the parties not yet

confirmed dates or proceeded with any depositions. Urban Commons expects to take at least

three fact depositions and the relevant expert depositions, unless Nautilus is willing to commit to

not calling the individuals as witnesses at trial.

        Nautilus intends to take two or three fact depositions and relevant expert depositions.

        9.       PRIOR SETTLEMENT DISCUSSIONS

        The parties engaged in mediation on March 19, 2019 with mediator Jay Cohen in Miami

Florida, successfully resolving certain aspects of the litigation. Before the start of the

coronavirus pandemic and related lockdowns, the parties agreed to a second mediation, with the

hope that the mediation would take place in April 2019 in Florida with Mr. Cohen. As the

pandemic continued, law firm travel was suspended, pushing the potential mediation to May

2020. Mediator Cohen was not available for remote mediation, so Urban Commons offered to

mediate remotely with a new mediator, but Nautilus insisted on an in-person mediation with Mr.

Cohen, when in-person mediations would be allowed to resume.

        In the interim, on April 14, 2020, the parties agreed to exchange offers without a

mediator. The parties also agreed to exchange their mediation statements as part of their




                                                      4
          Case 1:18-cv-08436-JPC Document 65 Filed 10/20/20 Page 5 of 6




settlement negotiations. Nautilus provided its statement on June 9, 2020. Urban Commons

provided a reply on June 23, 2020.

        Since then, the parties continue to engage in informal settlement discussions via phone

and email, between March and October 2020, with the most recent settlement email and phone

communications on October 15, 2020. Settlement discussions have primarily taken place

between Gary Thompson (for Urban Commons) and Robert Burkholder (for Nautilus). The

parties expect settlement discussions to continue this week.

        10.     ALTERNATIVE DISPUTE RESOLUTIONS

        The parties have discussed and used alternative dispute resolution mechanisms (in March

2019 and scheduled-but-postponed in March 2020). The parties are open to a settlement

conference with a privately retained mediator. Urban Commons is willing to mediate remotely,

and believes a mediation within the next 30 days, with all discovery stayed in the interim, would

be productive for resolving the case.

        11.     ESTIMATED LENGTH OF TRIAL

        Urban Commons estimates that the trial will last one week, with Urban Commons

needing three days to present its case for trial.

        12.     ANY OTHER INFORMATION

        Urban Commons does not believe there are any dispositive or novel issues that can be

resolved by the Court at this time. Nautilus believes the issue of allocation between its policy

and Urban Commons’ all-risk policy is a pure question of law that can be resolved by the Court.

Dated: October 20, 2020                              Respectfully submitted,

                                                     /s/ Gary Thompson
                                                     Gary Thompson (Member, SDNY)
                                                     Kristin Davis (admitted pro hac vice)
                                                     THOMPSON HAMMERMAN DAVIS LLP

                                                     5
         Case 1:18-cv-08436-JPC Document 65 Filed 10/20/20 Page 6 of 6




                                                   1015 15th Street NW, Suite 600
                                                   Washington, DC 20005
                                                   (202) 256-9910
                                                   gthopmson@thompsonhd.com
                                                   kdavis@thompsonhd.com
                                                   Attorneys for Plaintiff Urban Commons LLC

                                                   /s/ Sina Bahadoran (signed with permission)
                                                   Sina Bahadoran (admitted PHV 12/10/18)
                                                   Clyde & Co US LLP
                                                   1221 Brickell Ave.
                                                   Suite 1600
                                                   Miami, FL 33131
                                                   (305) 446-2646
                                                   Sina.bahadoran@clydeco.us
                                                   Attorney for Defendant Nautilus Ins. Co.


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 20, 2020, I e-filed this document using the

CM/ECF system. I further certify that I am unaware of any non-CM/ECF participants.

                            /s/ Kristin C. Davis
                                   Kristin C. Davis




                                                   6
